DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2021/0126209).
Regarding claim 1, Lee (fig. 9) teaches a display apparatus (300), comprising:
a display panel module (display panel 110 and black plate 101a, [0175]) comprising a front surface (top surface of 110) configured to display an image and a rear surface (bottom surface of 101a) opposite to the front surface: and
a heat dissipation member (heat dissipation sheet 173, [0182]) disposed on the rear surface of the display panel module and comprising a first portion, that is in contact with the display panel module, and a second portion that is farther away from the display panel module than the first portion is to the display panel module,
wherein the heat dissipation member comprises at least one portion that is bent about a bending axis (horizontal direction) in a region that is between the first portion and the second portion, the bending axis being parallel to the rear surface.


    PNG
    media_image1.png
    335
    533
    media_image1.png
    Greyscale



Regarding claim 4, Lee teaches the display apparatus of claim 1, wherein the display panel module comprises:
a display panel (display panel 110) comprising a substrate (substrate 111, [0062]) and a light-emitting element (light emitting element 130, [0056] and fig. 4A) disposed on the substrate;
a lower cover (tape 172, [0182]) covering a first surface of the display panel; and
a first heat transfer sheet (adhesive 171, [0182]) disposed between the display panel and the lower cover.
Regarding claim 10, Lee teaches the display apparatus of claim 1, wherein the heat dissipation member (173) comprises a third portion (bending portion) that is disposed at an opposite side of the second portion with respect to the first portion and is farther away from the display panel module than the first portion is to the display panel.
Regarding claim 14, Lee teaches the display apparatus of claim 1, wherein a bending angle of the heat dissipation member (173) is less than or equal to 90° (fig. 9).
Regarding claim 15, Lee teaches the display apparatus of claim 1, where the heat dissipation member (173) has a plate shape or a pipe shape (heat dissipation sheet, [0197]).
Regarding claim 16, Lee (figs. 3, 4A and 9) teaches an electronic device, comprising:
a display apparatus (display device 300) comprising a display panel module (display panel 110 and black plate 101a, [0175]) configured to display an image through a front surface (top surface of 110) thereof and a heat dissipation member (heat dissipation sheet 173, [0182]) disposed on a rear surface of the display panel module; and
a rear cover (frame 380, [0254]) disposed on the rear surface of the display panel module and spaced apart from the display panel module,
wherein the display panel module comprises a light-emitting element (light emitting element 130, [0054] and [0057]), that is configured to emit light through the front surface, and a transistor (transistor 120, [0082]) electrically connected to the light-emitting element, and
wherein the heat dissipation member is disposed between the display panel module and the rear cover and is bent with respect to a bending axis (horizontal direction) parallel to the rear surface and includes a first portion that is in contact with the display panel module and a second portion that is closer to the rear cover than the first portion is to the rear cover.
Regarding claim 17, Lee teaches the electronic device of claim 16, wherein the display apparatus further comprises a control module (controller 152, [0049] and fig. 1) disposed between the display panel module and the rear cover and electrically connected to the display panel module, and
wherein the display panel module, the first portion of the heat dissipation member, and the control module overlap one another.
Regarding claim 18, Lee teaches the electronic device of claim 16, wherein the heat dissipation member forms a heat transfer path transferring heat generated from the display panel module to the rear cover (lower the temperature of the flexible display device, [0196])).
Regarding claim 19, Lee teaches the electronic device of claim 16, farther comprising a second heat transfer sheet (plate 101b, [0175]) disposed between the second portion of the heat dissipation member and the rear cover.
Regarding claim 20, Lee teaches the electronic device of claim 19, wherein an area of the second heat transfer sheet (101b, fig. 9) is greater than an area of the second portion of the heat dissipation member.
Regarding claim 21, Lee teaches the electronic device of claim 16, further comprising a second thermal interface material (plate 101b, [0175] and fig. 9) disposed between the second portion of the heat dissipation member and the rear cover.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of de la Fuente (US Pat 10.551.886).
Lee teaches the second portion and the third portion of the heat dissipation member 173, wherein each the second portion and third portion of the heat dissipation member comprises a first surface facing the display panel module, but does not teach a heat sink disposed on the first surface.
de la Fuente (fig. 1) teaches wherein the second portion (portion 102-3) of the heat dissipation member (heat spreader 102) comprises a first surface (top surface) facing the display panel module (display cover glass 110-4) and a heat sink (first structure 106, col. 5, lines 13-43) disposed on the first surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heat dissipation member 173 of Lee with first structure 106 of de la Fuente in order to provide additional surface area of the heat spreader 102 as taught by de la Fuente, col. 7, lines 10-26.

Allowable Subject Matter
Claims 2, 3, 5-7, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests a control module disposed on the rear surface of the display panel module and electrically connected to the display panel module, wherein the first portion of the heat dissipation member at least partially overlaps the control module (claim 2) and a pressing member configured to apply a pressure such that the first portion of the heat dissipation member and the display panel module contact each other (claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892